The judgment in the prior action in Kings county, brought upon the same cause of action as the one now pending, *913adjudged that plaintiff’s complaint be dismissed upon the merits. This judgment can neither be attacked collaterally nor disregarded, and so long as it stands unreversed or unmodified it is a bar to the cause of action stated in the complaint. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs and the costs of the action. Jenks, P. J., Mills, Rich, Blackmar and Kelly, JJ., concurred.